Citation Nr: 0015516	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hidradenitis 
suppurativa of the groin and inguinal region.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran had verified active military service from March 
1970 to November 1971, including service in Vietnam from 
August 1970 to August 1971 as an infantryman.  The veteran 
has reported that he served in the reserves or National Guard 
from 1978 to April 6, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDING OF FACT

The claim of entitlement to service connection for 
hidradenitis suppurativa of the groin and inguinal region is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hidradenitis suppurativa of the groin and inguinal region is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran's service records reflect 
that, upon enlistment in March 1970, his skin and GU 
(genitourinary) system were clinically normal and he reported 
no history of skin diseases.  In April 1970, the veteran was 
seen for 3 episodes of rectal bleeding and mild rectal pain.  
Physical examination revealed no external hemorrhoids.  An 
impression of proctitis was given.  The veteran was seen for 
hemorrhoids in June 1970 at which time it was noted that he 
had been treated for hemorrhoids while in basic training.  
Hemorrhoidal suppositories, Nupercainal Ointment, and 
Metamucil Powder were prescribed.  He served in Vietnam from 
August 1970 to August 1971 as an infantryman.  In May 1971, 
the veteran sought treatment for unknown growths in the groin 
area.  It was noted that he had small bumps in the left groin 
area for 3 weeks and that they started to become painful and 
tender 3 days previously.  Examination revealed a 1/2 cm. cyst 
on the left side of the scrotum and one on the left medial 
thigh.  The cyst on the left scrotum was surgically removed.  
In June 1971 it was noted that he had had lesions 
approximately equal to boils on his nose off and on for some 
time and that he had never had these until he came to Vietnam 
(he had been in country for 11 months).  Upon examination in 
October 1971 prior to his release from service, it was noted 
that the veteran had undergone cyst removal from the scrotal 
area in Vietnam.  Clinical evaluation revealed no abnormality 
of his skin.  However, later in October 1971 the veteran was 
seen for a cyst on his right leg and Ilosone was prescribed.

The veteran's initial claim for VA compensation was received 
in June 1996.  On this application the veteran reported that 
he had served in the reserves or National Guard from 1978 to 
April 6, 1992.  He indicated that he was seeking compensation 
for pilonidal cysts which began when he was in Vietnam in 
1971 and for arthritis which began in 1991.  He reported that 
he had received treatment at Kaiser for the pilonidal cyst in 
1984 and from a VA Medical Center in Long Beach, California, 
in July 1996.

In August 1996, the RO requested copies of the veteran's 
service records for the veteran's active service from the 
National Personnel Records Center (NPRC).  The RO also 
requested records from the Adjutant General of California.  A 
subsequent reply from Headquarters, California Army National 
Guard, reflects that the requested information was not 
available.  It was suggested that the request for information 
be directed to the NPRC.

Medical records from Kaiser Permanente were received in 
August 1996 and included progress notes from October 1987 
through December 7, 1995, as well as several discharge 
summaries and pathology reports.  It was reported that the 
veteran had been treated at this facility from 1981 and that 
the enclosed records were not the entire medical chart for 
the veteran at this facility.  These treatment records 
reflect that the veteran initially sought treatment for a 
cyst on the right buttocks in October 1987.  It was noted 
that he had an 8 year history of "chronic drainage from 
buttocks."  The diagnosis was hidradenitis suppurativa.  
These records also reflect that the veteran was subsequently 
treated for perirectal abscess and boils on buttocks.  In 
October 1991 he underwent incision, drainage, and packing of 
perirectal abscesses.  A June 1994 treatment report notes 
that the veteran had been experiencing chronic rectal 
fistulae since 1989.  

VA medical records and service medical records were also 
received in August and September 1996.  VA outpatient 
treatment records, dated from January to September 1996, 
include a May 1996 report from the colorectal service which 
notes that the veteran had a "long history of drainage from 
the perianal and inguinal areas [which] first started in late 
70's."  A February 1996 treatment record notes a 10 year 
history of hidradenitis suppurativa.  In April 1996, the 
veteran underwent a colonoscopy.  A May 1996 treatment report 
notes that the 46 year old veteran had a history of anal 
fistula with peroneal drainage since age 19 and a 10 history 
of worsening peroneal drainage.  A June 1996 treatment record 
notes severe hidradenitis suppurativa extending to the groin.  
An August 1996 treatment reports reflect a history of 
recurrent perirectal abscess and fistulae since 1985.  

A Discharge Summary reflects that the veteran was 
hospitalized from August 29 to September 19, 1996.  It is 
also noted that the veteran had a history of perineal 
abscesses and fistulae since 1985.  The operation report, 
dated in August 1996, reflects that the veteran underwent a 
wide local excision of the hidradenitis suppurativa of the 
groin and inguinal regions and a transverse loop colostomy.  
The postoperative diagnosis was chronic recurrent 
hidradenitis suppurativa of the groin and perineal area.  

Upon consideration of the foregoing, by an October 1996 
rating decision, the RO granted service connection for 
postoperative scrotal cyst.  Additionally, the RO denied 
service connection for postoperative hidradenitis suppurativa 
of the groin and inguinal region and perirectal abscesses 
(claimed as pilonidal cyst).  

In his January 1997 notice of disagreement, the veteran 
recalled that, when he was in Vietnam, "the doctors did not 
know what it was specifically and called [his] problem boils 
or cysts which they would periodically cut open and drain."  
The veteran claimed that, without question, this began while 
he was on active duty.  

During his June 1997 personal hearing at the RO before a 
hearing officer, the veteran testified that he was first 
treated for hidradenitis suppurativa of the groin and 
inguinal regions in 1970 in Da Nang City, Vietnam.  He 
recalled that his condition was referred to as a cyst at the 
time and it was lanced so that it would drain.  The veteran 
testified that his skin condition never subsided.  He 
reported that the swelling went down and it stopped draining; 
however, it recurred about five days later.  The veteran 
stated that he did not seek treatment for any skin complaints 
during this first post-service year because he self treated 
with sits baths and medication.  He reported that he 
initially sought VA treatment for a boil in 1974 or 1975.  
Thereafter, the veteran testified that he received private 
medical treatment at Kaiser starting in the 1980's.  The 
veteran stated that he had served for fourteen years in the 
National Guard.  He also stated that he thought he had been 
evaluated for workman's compensation; however, he indicated 
that he never drew such benefits.  He reported that he had 
been in receipt of Social Security disability benefits; 
however, he did not have any income at the time of the 
hearing.  The veteran stated that it was not his "boils and 
stuff" that kept him from working; rather, it was his 
rheumatoid arthritis that resulted in his "losing work".

Law and Regulations.  The initial step in claims and appeals 
adjudication is determining whether or not there is a well-
grounded claim.  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
post-service continuity of symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
hidradenitis suppurativa of the groin and inguinal region is 
well grounded in that it is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); see also Crowe v. Brown, 7 Vet. App. 238 
(1994).  The Board notes that the veteran was treated for 
various skin related complaints in the groin area during 
service including rectal bleeding and pain, hemorrhoids, 
proctitis, "growths" and "bumps", and a cyst.  The veteran 
has alleged that the skin problems which he experienced 
during service continued after discharge and have been 
diagnosed as hidradenitis suppurativa of the groin and 
inguinal region.  The service medical record document the 
fact that the symptoms the veteran experienced during service 
were not acute and transitory.  The symptoms had not resolved 
prior to the veteran's release from service inasmuch as a 
cyst was not on his right leg and an antibiotic was 
prescribed shortly before his release from service in 1971.  
The veteran has testified that he continued to have similar 
problems after his release from service until the condition 
was diagnosed as hidradenitis suppurativa.  Medical records 
from Kaiser Permanente reflect that the veteran sought 
treatment for a cyst on the right buttocks in October 1987 
and this condition was diagnosed as hidradenitis suppurativa.  
Inasmuch as a cyst on the veteran right leg was noted shortly 
before his release from service, the Board finds that his 
claim is plausible and capable of substantiation.  It would 
appear that the veteran had a chronic cyst condition in 
service and still had a cyst disorder in 1987 which was 
diagnosed as hidradenitis suppurative.  Thus, the claim is 
well grounded.

Adjudication of the veteran's claim of service connection for 
hidradenitis suppurativa of the groin and inguinal region 
does not end with the finding that the case is well-grounded.  
In determining that the veteran's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

For the reasons stated below, the Board finds that additional 
development is necessary for a full and fair determination of 
the veteran's claim.  Accordingly, a remand is necessary in 
the instant case.


ORDER

The claim of entitlement to service connection for 
hidradenitis suppurativa of the groin and inguinal region is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
hidradenitis suppurativa of the groin and inguinal region is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

As stated above, the veteran has reported that he served in 
the National Guard for fourteen years and sought VA treatment 
for a boil in 1974 or 1975.  Additionally, the evidence of 
records indicates that the veteran had been in receipt of 
treatment from Kaiser from 1981 and copies of his entire 
medical chart are not of record.  

In the instant case, the Board finds that the veteran's 
statements provide credible evidence that he received medical 
attention at a VA medical facility. The Court has held that 
where a veteran has asserted that pertinent medical records 
are in existence and are in the Government's possession, any 
such records which are in existence are constructively of 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The failure of the RO or the Board to consider any pertinent 
records of VA treatment which are in existence, even though 
not actually in the records assembled for appellate review, 
may constitute clear and unmistakable error.  The fact that 
there is evidence of record suggesting that the veteran's 
hidradenitis suppurativa of the groin and inguinal region is 
was not incurred in service does not abrogate VA's duty to 
collect and review all the evidence within its possession.  
Because these records are in VA's "possession" pursuant to 
Bell, but are not yet associated with the veteran's claims 
file, the Board concludes that a remand is required on the 
facts of this case.  Furthermore, the Board notes that this 
obligation would apply even if the veteran had not submitted 
a well-grounded claim.

Moreover, the Board is of the opinion that a competent 
medical opinion is necessary to make a full and fair 
determination as to whether the veteran's hidradenitis 
suppurativa was incurred during active service. 

For the reasons stated above, this case must be REMANDED for 
the following action:

1. The veteran should be allowed to 
submit additional lay and medical 
evidence in support of his claim.  The 
RO should request the veteran to 
identify all medical professionals 
from whom he has received treatment 
for hidradenitis suppurativa and 
obtain from all sources identified by 
the veteran any such records that are 
not already associated with the claims 
file.  Regardless of any reply from 
the veteran, the RO should obtain 
medical records for the veteran's 
National Guard service and from the VA 
medical facility where the veteran 
claims he received treatment in 1974 
or 1975.  The RO should also obtain 
all records pertaining to the veteran 
from Kaiser which are not already of 
record, to include the records from 
1981 to 1987.

2. After the development requested above 
has been completed to the extent 
possible, the veteran should be 
afforded an examination to evaluate 
the current nature and etiology of any 
pathology of the inguinal and groin 
area.  The claims folder should be 
made available to the examiner, the 
receipt of which should be 
acknowledged in the examination 
report.  The examiner should elicit a 
detailed history from the veteran as 
to the symptoms of he experienced 
during service and after discharge.  
The examiner must express an opinion 
as to whether it is as likely as not 
that the veteran's hidradenitis 
suppurativa of the groin and inguinal 
region or any other skin pathology was 
incurred in service.  All findings 
should be reported in detail, a 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be clearly set forth.

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the medical examination 
to ensure that it is responsive to and 
in compliance with the directives of 
this remand and if it is not, the RO 
should implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4. After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on 
appeal in light of any additional 
evidence added to the records 
assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



